Deen, Presiding Judge.
By order dated August 3, 1989, this court ordered counsel for appellant to file an enumeration of errors and brief in this case no later than August 8, 1989. Upon motion for an extension of time, appellant was granted an extension until noon, August 23, 1989. A brief and enumeration of errors have not been filed. Nevertheless under this court’s holding in Conyers v. State, 183 Ga. App. 591 (359 SE2d 454) *219(1987), we have reviewed the entire record submitted on appeal. We find no error and affirm.
Decided October 17, 1989.
Denise Taddei, pro se.
Thomas Taddei, pro se.
Roger G. Queen, District Attorney, for appellee.

Judgment affirmed.


Birdsong and Benham, JJ., concur.